Citation Nr: 0309148	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  96-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

Denise Casula


INTRODUCTION

The veteran had active service from July 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.  By June 1999 decision, the Board 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
foot disorder.  

The veteran appealed the June 1999 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In June 2000 
the parties filed a Joint Motion for Remand and to Stay 
Further Proceedings.  By June 2000 order, the Court granted 
the Joint Motion to Remand and vacated the Board's June 1999 
decision.  In December 2000 the Board issued a decision, 
again finding that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a foot disorder.  In March 2001 VA filed a 
Motion for Remand and to Stay Proceedings.  In August 2001 
the veteran's attorney, on his behalf, filed a Motion for 
Remand and Response to VA's Motion.  By October 2001 order, 
the Court granted the veteran's Motion, denied VA's Motion, 
vacated the Board's December 2000 decision, and remanded the 
matter to the Board for readjudication in accordance with the 
veteran's Motion and the Court's Order.  The record reflects 
that the veteran requested a hearing before a Veterans Law 
Judge at the RO.  In August 2002 the Board remanded this 
matter to the RO to schedule the veteran for such a hearing; 
however he failed to report for the hearing that was 
scheduled in December 2002 at the Atlanta RO.


REMAND

In October 2001, after considering motions filed by VA and by 
the veteran's representative, the Court issued an order 
vacating the Board's December 2000 decision and remanding the 
case for further development and adjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and the 
implementing regulations found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Board finds that the veteran 
should be properly notified of the duty to assist and notice 
provisions of the VCAA.  Accordingly, the Board remands the 
case to the RO for the following:

1.  The RO must review the claims file 
and ensure that all of the notice and 
duty to assist provisions of the law have 
been satisfied with respect to the issues 
on appeal.  See 38 U.S.C.A. §§ 5103, 
5103A ; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  In 
particular, the RO should send a letter 
to the veteran advising him of the notice 
and duty to assist provisions of the law.  
The RO's attention is specifically 
directed to Quartuccio, supra, pertaining 
to 38 U.S.C.A. § 5103(a) which requires 
that the VA identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.

2.  Thereafter, the RO should review the 
issue on appeal.   If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. W. GREENSTREET 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


